DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chip (claims 10-11, and 15) and c-shape (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "similar" renders the claim(s) indefinite because it is not clear what applicant intends to cover by the recitation “similar to a full horseshoe shape”, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(b).
Claim 14 recites the limitations "the hoof tap devices" in lines 3-4 and “each back edge” in line 5.  There is insufficient antecedent basis for these limitations in the claim because only a device is previously recited, but no plurality of devices.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McIff et al. (US 2013/0184768).
For claim 1, McIff discloses a hoof tap device 120 (Fig. 4; note that ref. 120 is capable of being used on a hoof) including: a tap bridge 130 providing a back edge (lower edge of ref. 130 in Fig. 4); and a plurality of tap posts (at least two of refs. 150a-150d) extending from the tap bridge in a direction away from the back edge (Fig. 4), wherein the tap posts are spaced at regular or irregular intervals along the tap bridge (Fig. 4), wherein the tap bridge is dimensioned and adapted to protrude from a portion of an animal's hoof such that a portion of the back edge protrudes from a bottom of the hoof (note this is an intended use limitation, and the device is capable of use in bone and other tissues and, thus, on a horse hoof wall, from which ref. 130 may protrude when the device is driven in).
For claim 2, McIff discloses wherein the tap posts extend transversely from the tap bridge (Fig. 4) and/or extend from an edge of the tap bridge opposite the back edge (Fig. 4).
For claim 3, McIff discloses wherein at least one of the tap posts has a piercing tip 160 disposed at or near a distal end (Fig. 4).
For claim 4, McIff discloses at least one tap tooth (at least one of refs. 150b,150c) extending from the tap bridge in a direction away from the back edge (Fig. 4).
For claim 5, McIff discloses comprising, or consisting essentially of, a metal (para 0067 describes nickel titanium alloy), a polymer (para 0067), a composite (para 0067) or a ceramic.
For claim 6, McIff discloses wherein the metal includes a stainless steel, a zinc-coated steel, a galvanised steel, a spring steel, titanium (para 0067) or a nickel alloy (para 0067).
For claim 9, McIff discloses wherein the hoof tap device or a portion thereof is treated with an antimicrobial agent and/or an antibacterial agent (para 0067 describes coating ref. 120 with an anti-inflammatory or antibacterial agent).
For claim 12, McIff discloses wherein the tap bridge is curved at least in part (Fig. 4 shows at least curved sides).
For claim 16, McIff discloses wherein each piercing tip has the form of an arrowhead or each piercing tip is generally triangular (Fig. 4) or conical in form.
For claim 17, McIff discloses wherein a given tap tooth is disposed between two adjacent tap posts (ref. 150b or 150c is between refs. 150a,150d, for example).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIff et al. (US 2013/0184768).
For claim 7, McIff teaches a greater number of tap posts than depicted in Fig. 4 (para 0066 describes three, four, or a greater number of prongs), but does not explicitly teach twenty tap posts.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the number of tap posts of McIff to be twenty tap posts in order to form the anchoring members of device that can remain substantially fixed in place (para 0066, McIff), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIff et al. (US 2013/0184768) as modified by Bradley (WO 2007/132245), as applied to claims 1, 10 and 15 above, and further in view of Vock et al. (US 7911339).
For claim 10, McIff is silent about wherein the hoof tap device is provided with a chip operable to monitor data.
Vock et al. teaches a device, reasonably pertinent to the problem of monitoring and transmitting data concerning the wear of the device against the ground, provided with a chip (refs. 100,210,310 include a processor 102, which necessarily includes chips) operable to monitor data (Abstract describes sensing a physical metric over time; col 4, ln 18-col 5, ln 20 describes monitoring weight, acceleration, and duration of use data, for example). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hoof tap device of McIff to include a chip operable to monitor data as taught by Vock et al. in order to efficiently detect and inform a user when the device is worn out (Abstract; col 3, ln 60-61; col 4, ln 3-9). 
For claim 11, McIff as modified by Vock et al. teaches (references to Vock et al.) wherein the chip is operable to transmit a signal (via alarm 106) to inform a user that the hoof tap device should be, or should soon, be replaced (Abstract; col 3, ln 17-22).
For claim 15, McIff as modified by Vock et al. teaches (references to Vock et al.) wherein the chip is operable to transmit data (via wireless transmitter; col 7, ln 5-16, 40-49; col 8, ln 8-20).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIff et al. (US 2013/0184768) as modified by Kinmon et al. (US 8679123).
For claim 13, McIff does not explicitly teach wherein the hoof tap device has a c-shape similar to a full horseshoe shape.
Kinmon et al. teach a device 1 capable of use on a hoof, the device having a c-shape (Figs. 1 and 3; col 6, ln 25-28) similar to a full horseshoe shape (the c-shape of ref. 1 shown in Figs. 1 and 3 is similar to the shape of a full horseshoe) in order to enhance the mechanism of compression and stability (col 6, ln 61-67; Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the hoof tap device of McIff to be c-shaped as taught by Kinmon et al. in order to enhance the mechanism of compression and stability, since a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (referred to in MPEP 2144.04(IV)(B)).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (GB 1213257) in view of McIff et al. (US 2013/0184768).
For claim 14, Taylor teaches a method of protecting an animal's hoof from excessive wear when the animal steps, while enabling proper expansion of the hoof at the same time, includes the steps of providing one or more hoof tap devices 13 and inserting at least one of the hoof tap devices into the animal's hoof (Fig. 5) such that a portion of each back edge protrudes from a bottom of the hoof (Fig. 5).
Taylor is silent about the hoof tap devices being the hoof tap devices according to claim 1.
McIff teaches a device capable of use on a hoof, as described above for claim 1, in order to ensure the securement of tissue portions (para 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace each device of Taylor with a device as taught by McIff in order to ensure the securement of tissue portions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pratt et al. (US 4454875) teaches a device capable of use on an animal’s hoof as a hoof tap device including tap posts, a tap bridge, and tap teeth.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643